DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 12/13/2021 in which claims 1-10 and 12-14 have been amended. Claim 15 has been added. Currently claims 1-10 and 12-15 are pending for examination in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas-pressure metering and stabilization facilities must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Interpretation
The examiner notes that claim 15 recites “consisting of” “consisting in” language. MPEP 2111.03 states the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").

The examiner notes that claim 3 recites a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitations are “means for automating adjustment and monitoring” in claims 1 and 4, and their dependents. The examiner notes the specification does not provide any structure to the “means for automating adjustment and monitoring”. See 112 rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 and their dependents recite “means for automating adjustment and monitoring” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The claims are replete with functional and indefinite language.  A few examples of indefinite language follow below:

Claim 1 recites “monitored by means for automating adjustment and monitoring connected with it by setting the isodromic flow of each gas”. It is unclear what this limitation means. The examiner recommends rewording it as the examiner cannot ascertain the meaning of this limitation. What is isodromic flow?
Claim 1, line 9, “total flow”. It is unclear what the total flow is of. Is it of the respiratory mixture, the oxygen, the air, the anesthetic vapors, the aerosol, etc…?
Claim 1, lines 10 recites “necessary flow”. It is unclear what the flow is necessary for?
Due to the abundance of 112b issues there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations in the claim, and thus prior art has been applied to the best of the examiner’s understanding of the claims.
Claims 2-3 are rejected due to their dependency on claim 1. 
Claim 2 recites oxygen in line 2. It is unclear if this is the same oxygen recited in claim 1. 
Claim 4, line 8 recites “the lines” which has no antecedent basis. It is unclear if applicant is referring to the inhalation and exhalation lines previously recited. 
Claim 4, line 14 recites “interfaces with the means for automatic adjustment”. It is unclear what is doing the interfacing. Is it the control module or the microprocessor controller? 
Claim 4, lines 18-19, “the control-module signals” has no antecedent basis. 

Claim 4, lines 17-18 recite “ensuring the possibility of independent determination of isodromic gas flow”. Ensuring the possibility of renders the claim indefinite. Is the possibility required by the claim or not? Thus the metes and bounds of the claim are unclear. What is isodromic gas flow?

Claim 4, lines 16-17 recite “ensuring the possibility of setting the flow”. Ensuring the possibility of renders the claim indefinite. Is the possibility required by the claim or not? Thus the metes and bounds of the claim are unclear. 
Claim 4, line 24 recites “solenoid valves arranged on diverters”. Are these the same valves and diverters previously recited in the claim or additional valves and diverters?
Claim 4, line 19 recites “the atmosphere of the inhalation and exhalation lines”. Is this the same atmosphere previously recited, or an atmosphere specific to the inhalation and exhalation lines?
Due to the abundance of 112b issues there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations in the claim, and thus prior art has been applied to the best of the examiner’s understanding of the claims.

Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 9, lines 2-3 recite “the respective independent outlet”. There is a lack of antecedent basis for this claimed limitation.
Claim 9, line 3 recites “a respiratory-mixture formation device”. It is unclear if this is the same device recited in claim 4 or an additional formation device. Further it appears claim 9 recites structures “a solenoid valve” “a stabilizer” that may have potentially been recited in claim 4, making it unclear if the formation device contains an additional “solenoid valve” and if “the stabilizer” is the same as the stabilization facilities recited in claim 4. 
Claim 10, line 1, “a patient tee-fitting piece”. It is unclear if the patient tee-fitting piece is the same as the piece in claim 4, or if it is an additional tee-fitting piece.
Claim 10 “the injector outlet”. There is no antecedent basis for these claimed limitations.
Claim 12, “a patient tee-fitting piece”. It is unclear if the patient tee-fitting piece is the same as the piece in claim 4, or if it is an additional tee-fitting piece. There is a lack of antecedent basis for “the respiratory-mixture sampling line”. 
Claim 13 recites “a heater”. Is this the same heater or an additional heater to the one recited in claim 12?
Claim 13 recites “the gas flow”. It is unclear what flow applicant is referring to. 
This listing should not be considered to be an exhaustive list and applicant's cooperation is required to review the file to ensure the claims are in proper form, including [dependency, antecedence, grammar, etc.]. The examiner retains the right to apply prior art to the claims once they are put in a form where the examiner understands the limitations in the claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathe et al. (US 5,558,083).
Regarding claim 1, Bathe discloses:
 A method (fig 2) comprising: 
forming a respiratory mixture on the basis of oxygen (74) and/or air (from 30) and feeding same to a patient with addition of anesthetic vapors (10) and/or of 
wherein a flow and pressure of each gas (interpreted as at least oxygen gas) is monitored by means for automating adjustment and monitoring (12, 17, 76 act to adjust pressure; 26, 78, 18 monitors/adjusts flow) connected with it by setting the isodromic flow of each gas in accordance with signals from a control module (CPU 56; col. 2, lines 52-67); 
wherein a total flow (interpreted as the total flow composition) is independently measured (within 28 via 52) and controlled by setting the necessary flow as per signals of the control module (col. 5, line 60- col. 6, line 19) ; and also 
inhalation and exhalation lines are connected/disconnected to/from the atmosphere in line with the signals from the control module (inhalation line is connected to atmosphere via 20 via 23; col. 4, lines 24-32).  

Regarding claim 2, Bathe discloses: A method according to claim 1, wherein the respiratory mixture is generated as a mixture of oxygen (74) with helium, xenon, or nitrogen oxide (10).  

Regarding claim 3, Bathe discloses: A method according to claim 1, wherein in case of artificial lung ventilation, the respiratory mixture is fed to the patient as jet high-frequency ventilation.  The broadest reasonable interpretation of a method (or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386)
4. (Currently amended) A device (figure 2) comprising: 
a respiratory-mixture formation device (where lines from 10 and 16 intersect), which is connectable to at least two gas sources (see figure 2); 
a primary unit (24) with a unit for setting the volume of respiratory mixture fed to a patient (col. 6, lines 16-19), wherein the primary unit is connected to a main outlet of the respiratory-mixture formation device via a filling line (via line between 14 and 24); 
inhalation and exhalation lines (36, 38) connected to the primary unit (at least fluidically connected; see figure 2), wherein the lines are integrated into a patient tee-fitting piece (34); 
a control module (56+58); and 
means for automatic adjustment and monitoring (18, 78);
wherein the control module (56+58) comprises a display (58; col. 6, lines 29-33) and a microprocessor controller (56), which interfaces with all of the means for automatic adjustment (col. 6, lines 5-20), which, switch on a solenoid valve, flow meter (46), and gas-pressure metering and stabilization facilities (76, 17, 12) arranged in a respiratory-mixture formation device (at 76, 17, 12) on each gas sources line (see figure 2), ensuring the possibility of independent determination of 
a controllable electric drive (electronic control as set forth in col. 4, lines 39-45) of the unit for setting the volume of respiratory mixture fed to the patient, its position sensor, and electromagnetic valve arranged in the primary unit (24), ensuring the possibility of setting a flow of respiratory mixture fed to the patient in line with signals of the control module (col. 4, lines 36-49).
Bathe does not explicitly disclose wherein the lines are fitted with diverters for connecting to an atmosphere, solenoid valves arranged on diverters for connecting to the atmosphere of the inhalation and exhalation lines allowing to connect/disconnect the diverters in line with the signals of the control module.
However Baume discloses wherein the lines are fitted with diverters for connecting to an atmosphere solenoid valves arranged on diverters for connecting to the atmosphere of the inhalation and exhalation lines allowing to connect/disconnect the diverters in line with the signals of the control module (col. 2, line 62- col. 3, line 6).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathe wherein the lines are fitted with diverters for connecting to an atmosphere solenoid valves arranged on diverters for connecting to the atmosphere of the inhalation and exhalation lines allowing to connect/disconnect the diverters in line with the signals of the control module as taught by Bathe for the purpose of providing a safety feature (col. 2, line 62- col. 3, line 6).

claim 6, Bathe further discloses wherein the respiratory-mixture formation device includes an additional outlet (outlet of O2 line, see figure 2) for feeding single-component gas, e.g., oxygen (74).  

  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386) in further view of Wallen (US 2015/0374947 A1).
Regarding claim 5, Bathe as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above but does not explicitly disclose wherein a pneumatic anesthetic and/or medication sprayer is installed at the inhalation line. 
However, Wallen teaches a pneumatic anesthetic (21) installed at the inhalation line (6) (see figure 1). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathe wherein a pneumatic anesthetic and/or medication sprayer is installed at the inhalation line as taught by Wallen for the benefit of enriching the inhaled air with a desired gaseous anesthetic agent [0048].

 Claim 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386) in further view of Bonassa (US 2006/0124130 A1)
Regarding claim 7, Bathe as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above but does not explicitly disclose wherein 
However, Bonassa teaches wherein the unit for setting the volume of respiratory mixture fed to the patient (15/4) is made in the form of an elastic bellow (walls of 4), wherein a fixed wall tube (housing of 15) is connected with the inhalation and filling lines (figure 1); wherein a movable wall (flexible wall of 4) of the bellow is connected with the controllable electric drive [0046]-[0051] and proximity sensor (sensor being touched by 31 as set forth in [0047]). 
Thus, it would have been obvious to have modified Bathe wherein the unit for setting the volume of respiratory mixture fed to the patient is made in the form of an elastic bellow, wherein a fixed wall tube is connected with the inhalation and filling lines; wherein a movable wall of the bellow is connected with the controllable electric drive and proximity sensor as taught by Bonassa for the benefit of allowing the patient to breathe spontaneously and for promoting an effective control of excess fresh gas [0022] [0035]. 

Regarding claim 8, Bath as modified by Bonassa further discloses wherein the control module can generate and maintain a rated pressureAMENDMENTPage 5 Docket No.: 09711.028US1in the patient tee-fitting piece by setting an algorithm of influencing the electric drive of the bellow [0022] (by controlling internal pressure of the respiratory circuit).  

claim 14, Bathe does not explicitly disclose wherein a filling line is preferably filled with a non-return valve and a first safety valve and is connected with an elastic bag containing an inlet solenoid, a pressure sensor, and a second safety valve.
	However, Bonassa teaches wherein a filling line is preferably filled with a non-return valve (8) and a first safety valve and is connected with an elastic bag (4) containing an inlet solenoid (18), a pressure sensor (51), and a second safety valve (17).
	Thus it would have been obvious wherein a filling line is preferably filled with a non-return valve and a first safety valve and is connected with an elastic bag containing an inlet solenoid, a pressure sensor, and a second safety valve as taught by Bonassa for the benefit of allowing the patient to breathe spontaneously and for promoting an effective control of excess fresh gas [0022] [0035].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386) in further view of Wondka et al. (US 2009/0151719 A1).
Regarding claim 9, Bathe as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above but does not explicitly disclose a high- frequency artificial lung ventilation unit, which is connectable to an independent outlet of a respiratory-mixture formation device and which contains a stabilizer, a pressure gauge, a solenoid valve, and an injector configured to be located at an entrance of the patient's respiratory tract.  

	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathe wherein a high- frequency artificial lung ventilation unit, which is connectable to an independent outlet of a respiratory-mixture formation device and which contains a stabilizer, a pressure gauge, a solenoid valve, and an injector configured to be located at an entrance of the patient's respiratory tract as taught by Wondka for the benefit of being able to deliver HF ventilation to a patient in need of it (such as for example pediatric patients). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386) in further view of Wondka et al. (US 2009/0151719 A1) in further view of Bathe (US 5,752,504) in further view of Blackhurst et al. (US 2004/0102731 A1)
Regarding claim 10, Bathe as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above but does not explicitly wherein a patient tee-fitting piece is connected to a suction tube of an injector and respiratory-mixture pressure sensors are installed at the injector outlet 

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathe wherein a patient tee-fitting piece is connected to a suction tube of an injector and respiratory-mixture pressure sensors are installed at the injector outlet as taught by Bathe for the benefit of precise NO delivery.
While Bathe as modified does not explicitly disclose temperature sensors, Blackhurst teaches temperature sensors 11, for the benefit of ensuring a comfortable temperature delivered to the patient. 
It would have been obvious to have included temperature sensors to ensure a comfortable temperature delivered to the patient.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386) in further view of Blackhurst et al. (US 2004/0102731 A1) in further view of Wallen (US 2015/0374947 A1).
Regarding claim 12, Bathe further discloses an outlet tube (22) and as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above but does not explicitly disclose wherein a heater and a temperature sensor for an inhaled respiratory mixture are fitted in an inlet tube of a patient tee-fitting 
	However, Blackhurst teaches wherein a heater (15, 10) and a temperature sensor (11; [0061]) for an inhaled respiratory mixture are fitted in an inlet tube (within 3) of a patient tee-fitting piece (see how 2 and 3 form a T-shape in figure 1). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathe wherein a heater and a temperature sensor for an inhaled respiratory mixture are fitted in an inlet tube of a patient tee-fitting piece as taught by Blackhurst for the benefit of providing a comfortable temperature to the patient.
	Wallen teaches and flow sensors (38) and pressure sensors (76) as well as a diverter (40) of the respiratory-mixture sampling line are arranged in an outlet tube [0063].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathe wherein flow sensors and pressure sensors as well as a diverter of the respiratory-mixture sampling line are arranged in an outlet tube as taught by Wallen for the benefit of ensuring anesthetic gases are safely disposed of.

Regarding claim 13, Bathe as modified by Blackhurst further discloses wherein a heater (15, 10; interpreted as the same heater of 12) has fast-response heating elements with controllable heating intensity depending upon the gas flow [0065].  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (US 5,558,083) in view of Baum (US 4,637,386) in further view of Wallen (US 2015/0374947 A1).
Regarding claim 15, Bathe as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above but does not explicitly wherein means for automatic adjustment and monitoring, arranged at the exhalation line, consist of a non-return valve and a solenoid proportional valve, whose outlet is connected with a diverter for connecting to the atmosphere and, via the CO2 absorber, with the filling line. 
	Wallen teaches wherein means for automatic adjustment and monitoring (12, 40, 42), arranged at the exhalation line (connected at 10), consist of a non-return valve (12) and a solenoid proportional valve (40), whose outlet is connected with a diverter for connecting to the atmosphere (via 42) and, via the CO2 absorber (16), with the filling line (via 19).
	Thus it would have been obvious to have modified Bathe wherein means for automatic adjustment and monitoring, arranged at the exhalation line, consist of a non-return valve and a solenoid proportional valve, whose outlet is connected with a diverter for connecting to the atmosphere and, via the CO2 absorber, with the filling line as taught by Wallen for the benefit of ensuring gas is safe for inhalation or for reintroducing into the atmosphere.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss 

	The examiner notes the interview request in the remarks filed 12/13/2021. A call to applicant’s representative was made 3/02/2022 and a voicemail was left. No call back was received. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785